DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/6/2022 has been entered.
 Response to Arguments
Argument:

    PNG
    media_image1.png
    329
    748
    media_image1.png
    Greyscale

Response: Applicant has essentially added more generically recited computer parts that in the examiner’s opinion implement the abstract idea at the “apply it” level. As per MPEP 2106.05(f) the examiner does not see a practical application nor significantly more.
Argument:

    PNG
    media_image2.png
    534
    691
    media_image2.png
    Greyscale

Response:
The examiner disagrees. A person could be shown alternative names for a component without the aid of a computer. For instance a list of parts could be provided with annotations like “also known as XYZ”. Thus the examiner does not feel like the claims provide a technical solution to a technical problem. 
Argument:

    PNG
    media_image3.png
    396
    722
    media_image3.png
    Greyscale

Response:
The examiner does not the similarity. The Core wireless has dynamic functionality. It adapts based on how the computer is used. Applicant’s claims provide the same output every time based on the same input. The organization of the data can be done without the aid of a computer. The computer enables it to be done faster. The examiner does not see any clear technical solutions to technical problems.

Argument:

    PNG
    media_image4.png
    548
    666
    media_image4.png
    Greyscale

Response:
MPEP 2106.05(a) states:
If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art. 
Identifying products that have multiple possible names is not a technical problem. Thus the examiner does not see the claims as reciting a technical improvement.

Argument:

    PNG
    media_image5.png
    264
    668
    media_image5.png
    Greyscale

Response:
The examiner disagrees. Applicant’s [10] states:

    PNG
    media_image6.png
    95
    650
    media_image6.png
    Greyscale

The implementation appears to just be on a “computer”. Thus it is unclear to the examiner what exactly is the particular machine.

Argument:

    PNG
    media_image7.png
    409
    705
    media_image7.png
    Greyscale

Response:
The examiner disagrees. The elements that are unconventional are part of the abstract idea. As the rejection details, that abstract idea is implemented on components that are recited at the “apply it”. Thus the examiner does not a practical application or significantly more. Moreover, the examiner does not see how the functioning of the computer is improved. Applicant’s claims do not recite an application summary of unlaunched applications like the Core Wireless. Thus the examiner does not see the relevance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 4, 6-12 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 4 recites:
Claim 4 (Currently Amended): A labo slip ordering system including a processor for executing a computer program stored in a memory of a computer wherein the computer program includes a dental clinic interface unit, a labo slip administration unit, and a dental laboratory interface unit, the dental clinic interface unit comprising: a display part for displaying a patient specifying screen on a terminal device in a dental clinic; a technical type selection part for selecting a major class of the dental technical product, and for selecting a minor class of the dental technical product belonging to the major class; an insurance/own-expense selection part for selecting insurance or own expense; a dental technical product list display part enabling selection of the dental technical product extracted  preliminarily in response to a result of selection in the technical type selection part and a result of selection in the insurance/own-expense selection part as a minor class of the dental technical product belonging to the major class, through either of standard names or other names of dental technical products; an ordering part for ordering a labo slip for producing the dental technical product selected in the dental technical product list display part; and a display configured to display a list of patients, the technical type selection part, the insurance/own-expense selection part, and the dental technical product list display part on the same screen as a labo strip input screen; wherein the display displays the standard names and the other names of dental technical products in correspondence with the selection of the major and minor categories pertaining to the dental technical product to facilitate the selection of the dental technical product.  

Claim 4, but for the inclusion of the “system” comprised of “parts”/“units”, the computer comprised of processor/memory and the display/screen and the terminal device, recites a method of organizing human activity. Specifically a person could provide some information (technical type and insurance information) and then be given a subset of parts matching the criteria with information related to different names components. They could be shown patient data, various parts including names and then write an order to be sent to the lab to produce/assemble an order. 

The units/parts/computer/memory/processor/terminal device additional elements appear to have corresponding structure of a computer (paragraph 10) and can all be thought of as implementing the abstract idea at the “apply it” level. The use of a computer is recited at a high degree of generality such that it amounts to mere instructions to implement an abstract idea, which per MPEP 2106.05(f) provides neither a practical application nor significantly more. 
Claim 4 also seems to implicitly include a printer as it mentions a labo slip. Claim 4 also mentions a display/screen.. The inclusion of a display/screen and printing amount to necessary data output. Per MPEP 2106.05(g) those features are insignificant extra-solution activity that provides neither a practical application nor significantly more. Furthermore, under the “significantly more” consideration, the examiner takes official notice that use of a display and printer are well-understood, routine and conventional activity.


Dependent claims 6-8, 11 and 12 are considered to be directed to directed to an abstract idea without significantly more for substantially the same reasons as claim 4. They add limitations implemented by structure corresponding to a computer (part, unit, server, device) which merely act as a tool to implementing the business process of facilitating and tracking dental product orders. The printing aspect from claim 7 is considered insignificant extra-solution activity because printing information is performing necessary data output, which per MPEP 2106.05(g) is insignificant extra-solution activity that provides neither a practical application nor significantly more. Regarding claims 11 and 12, collecting information, maintaining/changing status information are all steps that would conventionally be performed by an office worker (i.e. tracking whether a lab has completed a job). 

Claims 9 and 10 correspond to claim 4 and are considered to be directed to an abstract idea without a practical application/significantly more for substantially the same reasons.

Claim Status
Claims 4, 6-12 are considered to distinguish over the prior art of record.

Conclusion 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A MITCHELL whose telephone number is (571)270-3117.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN A MITCHELL/Primary Examiner, Art Unit 3687